                                         UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF WASHINGTON

  In re: Simmons, Angela                                               Case Number: 20-42350

                                                                       CHAPTER 13 PLAN

                                                                       [ ] Original
                                                           Debtor(s)
                                                                       [X] Amended

 I.       Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
         A. Does this plan contain any nonstandard provisions (check one)?
        Yes
        No
         B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim (check one)?


        Yes
        No




         C. Does this plan avoid a security interest or lien (check one)?
        Yes
        No
  If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard provision or
  language in this plan purporting to limit the amount of a secured claim based on a valuation of the collateral or to avoid a
  security interest or lien is void. Even if the Debtor indicated “no” in Section 1.B or Section 1.C, the Debtor may seek to limit
  the amount of a secured claim based on a valuation of the collateral for the claim or avoid a security interest or lien through a
  motion or an adversary proceeding.


  II.         Means Test Result and Plan Duration:
  The Debtor is (check one):


        a below median income debtor with a 36 month applicable commitment period.
        an above median income debtor with a 60 month applicable commitment period.
a below median income debtor with a 36 month applicable commitment period.

  an above median income debtor with a 60 month applicable commitment period.
  The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides for
  payment in full of allowed unsecured claims over a shorter period or is modified post-confirmation. If the Debtor is below
  median income, then the plan’s length shall automatically be extended up to 60 months after the first payment is due if
  necessary to complete the plan.


 III.         Plan Payments to the Trustee:
  No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as follows:
         A. AMOUNT: $1,3400.75
         B. FREQUENCY (check one):
         [] Monthly
              Twice per month FOR A TOTAL OF $2,681.20
         [ ] Every two weeks
         [] Weekly
         C. TAX REFUNDS: The Debtor ( check one):
             commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan payment amount
         stated above.
         [X] does not commit all tax refunds to funding the plan. If no selection is made, tax refunds are committed.
         D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to by the Trustee or
         ordered by the Court.
         E. OTHER: ______


Case 20-42350-BDL                     Doc 16         Filed 11/04/20            Ent. 11/04/20 12:57:52                   Pg. 1 of 4
 IV.      Distribution of Plan Payments by the Trustee:
 Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall apply them
 accordingly, provided that disbursements for domestic support obligations and federal taxes shall be applied according to
 applicable non-bankruptcy law:
        A. ADMINISTRATIVE EXPENSES:
               1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
               2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
               3. The Debtor’s Attorney's Fees: Pre-confirmation attorney’s fees and/or costs and expenses are estimated to
               be $3,500.00. $0.00 was paid prior to filing.
               Approved attorney compensation shall be paid as follows (check one):
                    Prior to all creditors.
                    Monthly payments of $__
                    All remaining funds available after designated monthly payments to the following creditors:
                    Other: ______
               If no selection is made, approved compensation will be paid after the monthly payments specified in Sections IV.B
               and IV.C.


        B. CURRENT DOMESTIC SUPPORT OBLIGATIONS:
 Creditor Monthly Amount

 -NONE-


        C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in Section X will
        receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors will be disbursed at the same
        level. Secured creditors shall retain their liens until the earlier of payment of the underlying debt, determined under
        nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured creditors shall not assess any late charges, provided
        payments from the plan to the secured creditor are current, subject to the creditor’s rights under state law if the case is
        dismissed.
        The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim shall
        control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage or deed of trust
        on real property shall control, unless otherwise provided in Section X or ordered following an objection to a proof of
        claim or in an adversary proceeding. If the interest rate is left blank, the interest rate shall be 12% except that the interest
        rate for arrearages on claims secured by a mortgage or deed of trust on real property shall be 0%.
        For claims secured by personal property, the monthly payment amounts in the plan control.
        For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice of payment
        change control unless otherwise provided in Section X.
        If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for ongoing
        mortgage payments, homeowner’s dues and/or real property tax holding accounts based on changes in interest rates,
        escrow amounts, dues and/or property taxes.
        1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured Only by Security
        Interest in the Debtor’s Principal Residence (Interest included in payments at contract rate, if applicable):
        Ongoing Payments:
 Rank Monthly Payment Creditor                                Collateral

 1st    $1,232.44            BSI FINANCIAL SERVICES 3709 E 13th St

        Cure Payments:
 Rank Monthly Payment Creditor                                Collateral       Arrears to be Cured Interest Rate

 1st    $954.83              BSI FINANCIAL SERVICES 3709 E 13th St $34,373.93                         0.00%

        2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured by Real Property
        Other than the Debtor’s Principal Residence:
        Ongoing Payments:
 Rank      Monthly Payment Creditor Collateral Interest Rate

 -NONE-

        Cure Payments:
 Rank      Monthly Payment Creditor Collateral Arrears to be Cured Interest Rate

 -NONE-


Case 20-42350-BDL                     Doc 16         Filed 11/04/20              Ent. 11/04/20 12:57:52                    Pg. 2 of 4
         3. Payments on Claims Secured by Personal Property :
                a. 910 Collateral:
   The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security interest in any
   motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date of the petition or in other
   personal property acquired within one year preceding the filing date of the petition as specified below. The Debtor stipulates
   that pre-confirmation adequate protection payments shall be paid by the Trustee in the amounts stated as the “Pre-
   Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as
   specified below after the creditor files a proof of claim.
 Rank       Monthly Payment Creditor Collateral Pre-confirmation Adequate Protection Payment Interest Rate

 -NONE-

                b. Non-910 Collateral:
   The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X or ordered
   following a timely objection to a proof of claim or in an adversary proceeding, for a security interest in personal property
   which is non-910 collateral. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the
   Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts
   stated as the “Monthly Payment” as specified below after the creditor files a proof of claim.
           Monthly                       Debtor’s Value of                      Pre-confirmation Adequate Protection      Interest
 Rank                        Creditor                              Collateral
           Payment                       Collateral                             Payment                                   Rate

 -
 NONE-


         D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the order
         stated in 11 U.S.C. § 507(a).


         E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors until all secured,
         administrative and priority unsecured creditors are paid in full, provided that no claim shall be paid before it is due. The
         Trustee shall pay filed and allowed nonpriority unsecured claims as follows (check one):


       100%
       At least $9,162.75


         The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other nonpriority unsecured
         claims:
 Rank       Creditor Amount of Claim Percentage to be Paid Reason for Special Classification

 -NONE-


 V.        Direct Payments to be made by the Debtor and not by the Trustee:
 The following claims shall be paid directly by the Debtor according to the terms of the contract or support or withholding order,
 and shall receive no payments from the Trustee. (Payment stated shall not bind any party.)


         A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
 Creditor Current Monthly Support Obligation Monthly Arrearage Payment

 -NONE-


         B. OTHER DIRECT PAYMENTS:
 Creditor Nature of Debt Amount of Claim Monthly Payment
 -NONE-


 VI.       Secured Property Surrendered :
 The secured property described below will be surrendered to the following named creditors on confirmation. The Debtor
 requests that upon confirmation, each creditor (including successors and assigns) to which the Debtor is surrendering property
 pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) to enforce its security interest
 against the property including taking possession and sale.




Case 20-42350-BDL                    Doc 16          Filed 11/04/20              Ent. 11/04/20 12:57:52                 Pg. 3 of 4
 Creditor Property to Surrender
 -NONE-


 VII.      Executory Contracts and Leases :
 The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be by separate
 motion and order, and any cure and/or continuing payments will be paid directly by the Debtor under Section V, unless
 otherwise specified in the plan. Any executory contract or unexpired lease not assumed pursuant to 11 U.S.C § 365(d) is
 rejected. If rejected, upon confirmation the creditor is granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) with
 respect to the property which is the subject of the rejected contract or lease, and any allowed unsecured claim for damages shall
 be paid under Section IV.E.
 Contract/Lease Assumed or Reject
 -NONE-


 VIII.     Property of the Estate :
  Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the estate in
  possession of the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the Debtor shall not lease,
  sell, encumber, transfer or otherwise dispose of any interest in real property or personal property without the Court’s prior
  approval, except that the Debtor may dispose of unencumbered personal property with a value of $10,000 or less without the
  Court’s approval. Property (including, but not limited to, bonuses, inheritances, tax refunds or any claim) acquired by the
  Debtor post- petition shall vest in the Trustee and be property of the estate. The Debtor shall promptly notify the Trustee if the
  Debtor becomes entitled to receive a distribution of money or other property (including, but not limited to, bonuses,
  inheritances, tax refunds or any claim) with a value in excess of $2,500, unless Section X specifically provides for the Debtor
  to retain the money or property.


 IX.     Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4) :
  The liquidation value of the estate is $6,015.00. To obtain a discharge, the Debtor must pay the liquidation value or the total of
  allowed priority and nonpriority unsecured claims, whichever is less. Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5), interest on
  allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of ___% per annum from the petition date (no
  interest shall be paid if left blank).


 X.      Nonstandard Provisions:
  All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard provision
  placed elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in this section are void.


  By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the wording and
  order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4, other than any
  nonstandard provisions included in Section X.

 /s/ Donna Gibson                                        [Debtor.Signature]                              ________
 Attorney for Debtor(s)                                  Debtor                                          Date

 ___11/4/2020_____                                                                                       ________
 Date                                                    Debtor                                          Date

[Local Bankruptcy Form 13-4, eff. 12/17]




Case 20-42350-BDL                          Doc 16   Filed 11/04/20             Ent. 11/04/20 12:57:52                   Pg. 4 of 4
